Case: 19-20815     Document: 00516260074          Page: 1    Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 30, 2022
                                   No. 19-20815
                                                                       Lyle W. Cayce
                                                                            Clerk

   Michael Bourne,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Gunnels, Lieutenant; Carlos A. Applewhite,
   Sergeant; Sascha Ford,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:16-CV-515


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Michael Gunnels, Carlos Applewhite, and Sascha Ford (collectively,
   “Defendants”) appeal the district court’s decision to revive a failure to
   intervene claim against them based on our decision in Bourne v. Gunnels, 921
   F.3d 484 (5th Cir. 2019). For the following reasons, we REVERSE.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20815       Document: 00516260074             Page: 2      Date Filed: 03/30/2022




                                        No. 19-20815


                                   I.    Background
           Michael Bourne, a prisoner proceeding pro se, filed a lawsuit against
   several prison officials, including Defendants, after a 2014 prison incident
   involving the use of force. He raised four claims: excessive force, failure to
   intervene, retaliation, and deliberate indifference regarding the conditions of
   his cell.
           In its first decision relevant to this appeal, the district court granted
   Defendants’ motion for summary judgment on all of Bourne’s claims,
   including the excessive force claim which it found was barred by Heck v.
   Humphrey, 512 U.S. 477 (1994). 1 The district court reasoned that Heck
   precluded Bourne’s excessive force claim because success on that claim
   would imply the invalidity of his disciplinary conviction. 2
           Alternatively, the district court concluded that Defendants were
   entitled to qualified immunity with respect to the excessive force claim
   because their use of force was objectively reasonable in light of clearly
   established law. “Absent a showing that there was an excessive use of force,”
   the court further determined that Defendants were entitled to qualified
   immunity on Bourne’s related claim for a failure to intervene. 3
           Bourne appealed only the dismissal of his excessive force claim.
   Bourne, 921 F.3d at 487, 490. We reversed and remanded after determining
   that Heck did not bar his excessive force claim and that Bourne had raised a


           1
            This case bars 42 U.S.C. § 1983 lawsuits for damages that rely on a conclusion
   that a conviction or sentence was invalid, unless one or the other has been reversed,
   expunged, set aside, or something similar. Heck, 512 U.S. at 486–87.
           2
            The district court also concluded that Bourne’s request for money damages
   against Defendants in their official capacities was barred by the Eleventh Amendment.
           3
           The district court likewise concluded that Defendants were entitled to qualified
   immunity for Bourne’s retaliation and conditions of confinement claims.




                                              2
Case: 19-20815          Document: 00516260074                Page: 3       Date Filed: 03/30/2022




                                            No. 19-20815


   genuine issue of material fact concerning Defendants’ invocation of qualified
   immunity. See id. at 487, 491–93. In so holding, our opinion “place[d] no
   limitation on what matters the district court [could] consider, or what
   decisions it should make, on remand.” Id. at 493.
          During a post-remand hearing on pretrial matters, the district court
   explained that Bourne’s retaliation and conditions of confinement claims
   were no longer part of the case because they had not been appealed.
   However, Bourne’s failure to intervene claim “remain[ed] in the case
   because [the] grant of summary judgment was premised on” the failure of
   the excessive force claim. 4 In other words, since the resolution of the failure
   to intervene claim depended on the excessive force claim, the revival of the
   excessive force claim revived the related failure to intervene claim.
          Bourne and Defendants filed a proposed joint pretrial order, which
   described the contested issues for trial as, inter alia, whether certain
   defendants were liable for excessive force and whether certain other
   defendants were liable as bystanders for failing to protect Bourne against the
   excessive use of force. Later, Defendants moved for leave to file an amended
   proposed joint pretrial order, explaining that the initial filing erroneously
   addressed Bourne’s failure to intervene claim. They argued that the district
   court’s original determination that the failure to intervene claim was barred
   by qualified immunity still stood because it had not been appealed.
   Reconsideration of this claim was thus precluded by the law of the case and
   waiver doctrines.
          The district court denied the motion for leave to amend the proposed
   pretrial order, concluding that neither the law of the case nor the waiver



          4
              The district court also clarified that all Defendants were still in the case.




                                                   3
Case: 19-20815      Document: 00516260074            Page: 4   Date Filed: 03/30/2022




                                      No. 19-20815


   doctrine prevented consideration of Bourne’s failure to intervene claim on
   remand. Defendants timely appealed.

                  II.     Jurisdiction and Standard of review
          Our jurisdiction is generally limited to appeals from final decisions
   made by district courts. 28 U.S.C. § 1291. But when a district court’s denial
   of a qualified immunity claim turns on an issue of law, it is “an appealable
   ‘final decision’ within the meaning of . . . § 1291 notwithstanding the absence
   of a final judgment.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). We
   conclude that the effect of the district court’s ruling is a denial of qualified
   immunity, such that we have jurisdiction.
          We review the district court’s application of our remand order de
   novo, “including whether the law-of-the-case doctrine or mandate rule
   forecloses the district court’s actions on remand.” United States v. Teel, 691
   F.3d 578, 583 (5th Cir. 2012) (quotation omitted). When considering
   whether a district court complied with a remand order, we must delineate the
   scope of the remand order at issue. See United States v. Lee, 358 F.3d 315, 321
   (5th Cir. 2004). Generally, “only those discrete, particular issues identified
   by the appeals court for remand are properly before the [district] court.” Id.
   (quotation omitted).

                               III.    Discussion
          Defendants argue that the district court lacked jurisdiction over the
   revived failure to intervene claim based on the law of the case and waiver
   doctrines. Therefore, “the district court’s earlier ruling granting summary
   judgment based on qualified immunity to [Defendants] still stands”
   regarding that claim. We agree with that conclusion.
          According to the law of the case doctrine, an issue that has been
   decided on appeal “may not be reexamined either by the district court on




                                           4
Case: 19-20815         Document: 00516260074               Page: 5      Date Filed: 03/30/2022




                                          No. 19-20815


   remand or by the appellate court on a subsequent appeal.” 5 Tollett v. City of
   Kemah, 285 F.3d 357, 363 (5th Cir. 2002) (quotation omitted). When
   considering this doctrine, courts should also be mindful of the waiver
   doctrine, which generally forbids consideration of claims on remand if those
   claims could have been brought on appeal but were not. Med. Ctr. Pharmacy
   v. Holder, 634 F.3d 830, 834 (5th Cir. 2011). More specifically, the mandate
   rule, a subset of the law of the case doctrine, “bars litigation of issues decided
   by the district court but foregone on appeal or otherwise waived.” Lee, 358
   F.3d at 321.
           The mandate rule applies here. Bourne appealed only the dismissal of
   his excessive force claim, which was the only claim addressed by our previous
   decision. Bourne, 921 F.3d at 487, 490–93. Bourne waived the failure to
   intervene claim—he could have appealed the district court’s dismissal of his
   failure to intervene claim based on its determination that Defendants were
   entitled to qualified immunity, but he did not. Accordingly, the mandate rule
   prevents the district court from reconsidering the failure to intervene claim
   on remand. See Lee, 358 F.3d at 321.
           As for the “no limitation” language in our prior decision, when read
   in context, it does not change this analysis given that we were discussing and
   addressing only the excessive force claim—the sole claim that was appealed
   and considered. See Bourne, 921 F.3d at 490–93; see also Tollett, 285 F.3d at
   364 (noting that a district court is required to “implement both the letter and
   the spirit of the mandate, taking into account the appellate court’s opinion



           5
              The law of the case doctrine may be avoided, but only under exceptional
   circumstances, such as when: (1) materially different evidence is presented at a later trial,
   (2) an intervening change in law occurs, or (3) “the earlier decision is clearly erroneous and
   would work a manifest injustice.” Lee, 358 F.3d at 320 & n.3 (quotation omitted). In this
   case, there are no allegations of exceptional circumstances.




                                                 5
Case: 19-20815        Document: 00516260074             Page: 6      Date Filed: 03/30/2022




                                        No. 19-20815


   and the circumstances it embraces” (quotation omitted)). Because the scope
   of the remand order was limited to the excessive force claim, and Bourne
   waived any argument as to the related failure to intervene claim, the district
   court was deprived of jurisdiction to consider the failure to intervene claim.
   See United States v. Marmolejo, 139 F.3d 528, 531 (5th Cir. 1998) (“All other
   issues not arising out of this court’s ruling and not raised before the appeals
   court, which could have been brought in the original appeal, are not proper
   for reconsideration by the district court below.”).
           Accordingly, we REVERSE the district court’s decision to revive the
   failure to intervene claim and REMAND to address the excessive force
   issues remaining in the case. 6




           6
             Because the sole remaining claim against Defendants Applewhite and Ford was
   the failure to intervene claim, they are dismissed from the lawsuit. The same cannot be
   said for Defendant Gunnels, who may still be liable under Bourne’s excessive force claim,
   which remains pending.




                                              6